Case 5:20-cv-05104-PKH Document 72              Filed 01/25/21 Page 1 of 3 PageID #: 1132




                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                  FAYETTEVILLE DIVISION


BRET A. BIELEMA                                                                   PLAINTIFF
 v.
THE RAZORBACK FOUNDATION, INC.                                                  DEFENDANT


                                      5:20-cv-05104-PKH


THE RAZORBACK FOUNDATION, INC.                                       COUNTER-PLAINTIFF


v.


BRET A. BIELEMA and
NEIL CORNRICH                                                    COUNTER-DEFENDANTS


                  STIPULATION OF VOLUNTARY DISMISSAL OF
           COUNTS II AND III OF PLAINTIFF’S AMENDED COUNTERCLAIM

     On July 7, 2020, Plaintiff Bret Bielema (“Bielema”) filed an Amended Counterclaim, which

included a cause of action for breach of the non-disparagement clause in the Final Buyout

Agreement (Count II) and a cause of action for false light invasion of privacy (Count III). In

bringing these causes of action, Bielema alleged that The Razorback Foundation, Inc. had

engaged in a course of conduct that disparaged him and “hindered his ability to be hired as a DI

head coach.” Amended Counterclaim, ¶ 153. In both Counts II and III of the Amended

Counterclaim, Bielema sought consequential and incidental damages, including loss of earning

potential. Id. at ¶ 148.




                                                                                              1
Case 5:20-cv-05104-PKH Document 72              Filed 01/25/21 Page 2 of 3 PageID #: 1133




    On December 19, 2020, the University of Illinois (“Illinois”) announced that it had selected

Bielema as its new head football coach. On January 21, 2021, the Illinois Board of Trustees

approved Bielema’s six-year employment contract, which includes a $4.2 million annual salary

in the first year with annual salary increases of $100,000. In light of this development, Bielema

wishes to dismiss Counts II and III of his Amended Complaint.

   WHEREFORE, pursuant to Fed. R. Civ. P. 41(1)(A)(ii), the undersigned parties have

stipulated to the voluntary dismissal of Counts II and III of Bielema’s Amended Complaint.



Stipulated by Counsel for
Plaintiff/Counter-Defendant Bret Bielema

By: /s/ Thomas A. Mars
Thomas A. Mars, AR Bar 86115
MARS LAW FIRM, P.A.
5500 Pinnacle Point Drive, Suite 202
Rogers, AR 72758
Phone: (479) 381-5535
tom@mars-law.com



Stipulated by Counsel for
The Razorback Foundation, Inc.

By: /s/ Marshall S. Ney
Marshall S. Ney, AR91108
Robert W. George, AR98134
Katherine C. Campbell, AR2013241
Blake Z. Brizzolara, AR2017229
FRIDAY, ELDREDGE & CLARK, LLP
3350 S. Pinnacle Hills Parkway, Suite 301
Rogers, AR 72758
Office:(479) 695-6049
Facsimile:(501) 244-5389
mney@fridayfirm.com


                                                                                               2
Case 5:20-cv-05104-PKH Document 72      Filed 01/25/21 Page 3 of 3 PageID #: 1134




Stipulated by Counsel for
Counter-Defendant Neil Cornrich

/s/ Richard N. Watts
Richard N. Watts AR Bar 82174
Watts, Donovan, Tilley & Carson, P.A.
2120 Riverfront Dr., Suite 275
Little Rock, AR 72202
Phone: (501) 372-1406
richard.watts@wdtc.law




                                                                               3
